Case 1:18-cr-00487-AMD Document 73 Filed 02/03/21 Page 1 of 1 PageID #: 1054


                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
JGH                                                271 Cadman Plaza East
F.#2017R01183                                      Brooklyn, New York 11201

                                                   February 3, 2021


By ECF and Email

The Honorable Ann M. Donnelly
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Rasheedul Mowla
                      Docket No. 18-CR-487 (AMD)

Dear Judge Donnelly:

               After consulting with the Court’s deputy and defense counsel, the government
respectfully requests that the telephone status conference in the above-captioned case currently
scheduled for February 19, 2021 be rescheduled for March 1, 2021 at 12:00 p.m. As the
government has previously informed defense counsel and the Court, the scheduling change is
necessary to allow the Bureau of Prisons to produce the defendant for participation in the
telephone conference. Defense counsel consents to this request.

                                                   Respectfully submitted,

                                                   SETH D. DUCHARME
                                                   Acting United States Attorney

                                            By:          /s/ Josh Hafetz
                                                   Josh Hafetz
                                                   Craig R. Heeren
                                                   Assistant U.S. Attorneys
                                                   (718) 254-6290/6467

cc:    Clerk of the Court
       Steve Zissou, Sally Butler, and G. Hanna Antonsson, Esqs. (counsel for defendant)
